DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is considered vague and indefinite because it recites “it” in line 2. For examination purposes, line to will be considered to recite “characterized in that [[it]]said device includes….”
Claim 6 recites the limitation "the front filtration device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to depend from claim 5.
said device includes….”

Claim 10 is considered vague and indefinite because it recites “it” in line 1. For examination purposes, line to will be considered to recite “characterized in that [[it]]said device includes….”
Claim 11 is rejected as depending from a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Favie et al. (US 2018/0249685).
  	Favie et al. teach a device (10) for separating out debris suspended in a liquid, for a swimming pool cleaning apparatus, said cleaning apparatus comprising: -    a body (11), -    at least one hydraulic circuit circulating liquid between at least one liquid inlet ([0079]) and at least one liquid outlet (141), and through the device for separating out debris suspended in the liquid, -    at least one fluid circulation pump ([0072, 0079]) installed in the hydraulic circuit, the device for separating out debris suspended in a liquid ([0066]) including means for the centrifugal spinning of the debris suspended in 
  	Per claim 2, characterised in that the filtration chamber and the collecting tank that collects the centrifugally separated debris communicate by an opening present in the cylindrical wall of the filtration chamber ([0079]).
Per claim 3, characterised in that [[it]]said device also includes a filtration device (151).
Per claim 4, characterised in that the filtration device includes a tangential filtration device (Fig. 2).
Per claim 5, characterised in that the filtration device includes a front filtration device (Fig. 2).
Per claim 6, characterised in that the front filtration device is inserted into the tangential filtration device detachably ([0060]; Fig. 2).
Per claim 7, characterised in that the filtration device can be detached from said debris separation device ([0060]; Fig. 2).
said device includes two lateral faces, with one of the faces forming a cover (17) and being hermetically mounted, detachably, on the filtration chamber ([0089]; Figs 1-2).
Per claim 9, characterised in that the filtration device forms a mainly cylindrical volume mounted coaxially in the central portion of the filtration chamber (Fig. 2), and configured to separate the internal volume of said chamber from at least one orifice of filtered liquid outlet (Fig. 2).
Per claim 10, characterised in that [[it]]said device includes, between the debris separation chamber and the collecting tank that collects the centrifugally separated debris, a deflector (155) formed by a portion of the cylindrical wall of the filtration chamber  that is extended above the collecting tank that collects the centrifugally separated debris (Fig. 1).
Per claim 12, characterised in that it the separation device being detachably mounted in the swimming pool cleaning apparatus ([0060]; Fig. 2).
Per claim 13, characterised in that the axis of the cylindrical filtration chamber is parallel to a horizontal plane XY of the apparatus (Figs. 1-2).
Per claim 14, characterised in that the axis of the cylindrical filtration chamber is parallel to a transversal axis Y of the apparatus (Fig. 2).
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the invention further including the elements recited in claims 11 and 15.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/05/21